Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/17/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0165616) in view of Ye et al. (US 2019/0020498) in view of Van Os et al. (US 2013/0345959).
Regarding claim 1, Sun et al. (hereinafter Sun) discloses a data processing method (Sun, [0005], “produce models and information products of various water events”), comprising: 
obtaining position information of a point on the two-dimensional map (Sun, [0091], “FIG. 2 illustrates a 2D Map showing a water model of a historical event on Jun. 21, 1997 near downtown Milwaukee in Wisconsin”), and 
determining that the position information has the pre-associated three-dimensional model (Sun, [0096], “FIG. 3 illustrates a 3D Visualization for the water model of FIG. 2”. The water model including position information, e.g., downtown Milwaukee in Wisconsin); 
switching a map display level from a two-dimensional map display level to a three-dimensional map display level (Sun, Figs. 2 and 3); and 
displaying the three-dimensional model in the three-dimensional map display level (Sun, Fig. 3).
While Sun teaches a point on a two-dimensional map image and obtaining a monitoring image (Sun, [0117], “a webcam points to it and lively broadcasts stage”. Fig. 2); Sun does not expressly disclose “obtaining a monitoring image captured at a monitoring point”;
Ye et al. (hereinafter Ye) discloses obtaining a monitoring image captured at a monitoring point (Ye, [0029], “A graphical user interface 404 is implemented on the door 402 for monitoring and displaying at least one of an event, an activity, or a status of an environment 406. The event, the activity, or the status of the environment may be captured or detected by an outdoor camera”);
Ye discloses determining, according to the monitoring image, whether a preset image display level switching condition is satisfied (Ye, [0022], “as an unidentified person 214 walks toward or approaches an interactive area, a sensing device detects the unidentified person 214. The detected signal is then transmitted by the sensing device via a communication link to a processor or the projector 204”. In addition, in paragraph [0022], “the room control system 200 may be triggered to track and capture the event, activity, or the status when a door bell communicatively coupled to the room control system 200 is pressed or activated”);
in response to determining that the preset map display level switching condition is satisfied (Ye, [0022], “in FIG. 2, the image of the unidentified person or unknown figure 2016 with a warning information are displayed as an image 212 to alert a person 206 inside the house, identified as homeowner for example, of the at least one of the event, activity, and status of the environment”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Ye’s a user interface for monitoring and displaying at an event or an activity of an environment to display Sun’s water event modeling, as it could be used to achieve the predictable results of obtaining a monitoring image captured at a monitoring point on a two-dimensional map image; determining, according to the monitoring image, whether a preset map display level switching condition is satisfied, switching a map display level from a two-dimensional map display level to a three-dimensional map display level. The motivation for doing so would have been providing ability to monitor and report unusual event, activity or status of an environment.
Furthermore, Sun as modified by Ye does not expressly disclose “determining whether the position information has a pre-associated three-dimensional model”;
Van Os et al. (hereinafter Van Os) discloses determining whether a position information has a pre-associated three-dimensional model (Van Os, [0137], “The mapping application has changed the appearance of the 3D control 150 into a second appearance (e.g., "3D" in black letters) to indicate that the 3D map data is available at this zoom level”. Indicate that the 3D map data is available is considered determining whether a position information has a pre-associated three-dimensional model)
Van Os discloses in response to determining that the position information has the pre-associated three-dimensional model, switching a map display (Van Os, [0137], “When the mapping application receives a selection of the 3D control 150, the mapping application of some embodiments would change the appearance of the 3D control 150 to a third appearance (e.g., "3D" in blue letters) and display the map in 3D”).
And Van Os discloses in response to determining that the position information does not have the pre-associated three-dimensional model, maintaining the map display level as the two-dimensional map display level (Van Os, [0135], “The 3D control 150 is displayed using a first appearance (e.g., grey letters "3D") to indicate the 3D map data is not available at this particular zoom level”. Indicate the 3D map data is not available is considered the position information does not have the pre-associated three-dimensional model, maintaining the map display level as the two-dimensional map display level).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Van Os’s display function in the monitoring system, as taught by Sun. The motivation for doing so would have been allowing transitions between the 2D and 3D navigation views.
Regarding claim 2, Sun as modified by Ye with the same motivation from claim 1 discloses a preset event occurs ([0022], “the room control system 200 may be triggered to track and capture the event, activity, or the status when a door bell communicatively coupled to the room control system 200 is pressed or activated”).
Regarding claim 3, Sun discloses display in the three-dimensional model in the three-dimensional map display level (Sun, Fig. 3); Sun as modified by Ye with the same motivation from claim 1 discloses in response to determining that the target monitoring object is detected (Ye, [0022], “as an unidentified person 214 walks toward or approaches an interactive area, a sensing device detects the unidentified person 214. The detected signal is then transmitted by the sensing device via a communication link to a processor or the projector 204”);
Sun as modified by Ye with the same motivation from claim 1 discloses determining a movement track of the target monitoring object according to the monitoring image (Ye, [0017], “Once the person 106 is within the interactive area, any body gesture rendered by the person 106 is captured and tracked by the camera 102”);
And Sun as modified by Ye with the same motivation from claim 1 discloses displaying a space corresponding to the movement track (Ye, [0029], “A graphical user interface 404 is implemented on the door 402 for monitoring and displaying at least one of an event, an activity, or a status of an environment 406”).
Regarding claim 4, Sun discloses establishing a three-dimensional model of a building in which  the point is located (Sun, Fig. 3); and associating the three-dimensional model of the building with the position information (Sun, Fig. 3);
Sun as modified by Ye with the same motivation from claim 1 teaches the monitoring point is located (Ye, [0029], “A graphical user interface 404 is implemented on the door 402 for monitoring and displaying at least one of an event, an activity, or a status of an environment 406. The event, the activity, or the status of the environment may be captured or detected by an outdoor camera”).
Regarding claim 7, Sun discloses floor information of the building and structure information of each floor (Sun, Fig. 3 illustrates 3D building model including floor information of the building and structure information of each floor).
Regarding claim 8, Sun discloses displaying the three-dimensional model in the three-dimensional map display level according to the floor information and structure information of floors (Sun, Fig. 3).
Regarding claim 9, Sun discloses after displaying the three-dimensional model in the three-dimensional map display level (Sun, Figs. 3-5);
adjusting a display angle of the three-dimensional model according to a received angle rotation instruction (Sun, [0102], “FIG. 4 illustrates a 3D Visualization with “elevated flood water surface” produced using Google Earth Pro. For Comparison”).
Regarding claim 12, Sun discloses a non-transitory computer readable storage medium storing a computer program, wherein when the computer program is executed by a processor (Sun, [0130], “Examples of hardware include electronic boards, computers”).
The functions recited in claim 12 are similar to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 13, Sun discloses a computer device (Sun, [0130], “Examples of hardware include electronic boards, computers”), comprising: 
a memory, a processor and a computer program stored in the memory and executable by the processor (Sun, [0130], “Examples of hardware include electronic boards, computers”. A computer is considered including a memory, a processor and a computer program stored in the memory and executable by the processor).
The functions recited in claim 13 are similar to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claims 14-16, claims 14-16 recite functions performed by a processor that are similar in scope to the method recited in claims 2-4 and therefore are rejected under the same rationale.
Regarding claims 19-20, claims 19-20 recite functions performed by a processor that are similar in scope to the method recited in claims 7-8 and therefore are rejected under the same rationale.

Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2019/0020498) in view of Sun et al. (US 2018/0165616) in view of Van Os et al. (US 2013/0345959), as applied to claims 2 and 16, in further view of Altman et al. (US 2013/0069944).
Regarding claim 5, Sun as modified by Ye and Van Os does not expressly disclose “adjusting a display attribute of the three-dimensional model of the building”;
Altman et al. (hereinafter Altman) discloses adjusting a display attribute of a three-dimensional model of a building (Altman, [0094], “FIG. 7 can illustrate a screenshot of the building facade that shows a close-up view of a portal 702 through which a building occupant can communicate with map viewers. In the example of the restaurant, the portal 702 can allow a map viewer to make reservations for the restaurant”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Altman’s 3D building model with textures and facade mapped on surfaces of the 3D building model in the monitoring system, as taught by Sun as modified by Ye. The motivation for doing so would have been allowing users to upload facade images can provide a near real-time photographic representation of a city.
Regarding claim 6, Sun as modified by Ye, Van Os and Altman with the same motivation from claim 5 discloses virtual attribute (Altman, Fig, 7).
Regarding claims 17-18, claims 17-18 recite functions performed by a processor that are similar in scope to the method recited in claims 5-6 and therefore are rejected under the same rationale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2019/0020498) in view of Sun et al. (US 2018/0165616) in view of Van Os et al. (US 2013/0345959), as applied to claim 2, in further view of Lemberger et al. (US 11,232,688).
Regarding claim 10, Sun as modified by Ye with the same motivation from claim 1 discloses inputting the monitoring image (Ye, [0022], “as an unidentified person 214 walks toward or approaches an interactive area, a sensing device detects the unidentified person 214. The detected signal is then transmitted by the sensing device via a communication link to a processor or the projector 204”); while Sun as modified by Ye with the same motivation from claim 1 discloses determining whether the preset event occurs;
Sun as modified by Ye and Van Os does not expressly discloses “a deep learning model that is pre-trained”;
Lemberger et al. (hereinafter Lemberger) discloses a deep learning model that is pre-trained (Lemberger, Fig. 4 illustrates AI learning module 422).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Lemberger’s AI learning module to process Sun as modified by Ye’s monitoring image, as it could be used to achieve the predictable result of determining, according to output of the deep learning model, whether the preset event occurs. The motivation for doing so would have been allow for the sensitivity of operational states of the one or more areas to be automatically configured by the system so that motion in areas not of interest to the user may be ignored.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2019/0020498) in view of Sun et al. (US 2018/0165616) in view of Van Os et al. (US 2013/0345959) in view of Lemberger et al. (US 11,232,688), as applied to claim 10, in further view of Finnern et al. (US 2004/0233070).
Regarding claim 11, Sun as modified by Ye with the same motivation from claim 1 discloses output alert information at which the preset event occurred (Ye, Fig. 2).
Sun as modified by Ye, Van Os and Lemberger does not expressly disclose “time information and spatial information”;
Finnern et al. (hereinafter Finnern) discloses time information and spatial information (Finnern, Fig. 3E) and category information (Finnern, Fig. 3E).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Finnern’s monitoring system retrieves information including time, spatial and category on reported traffic delays and obstruction to display Sun as modified by Ye’s alert information. The motivation for doing so would have been providing detailed information related to the detected even/activity.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612